Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        03-AUG-2021
                                                        11:20 AM
                                                        Dkt. 4 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE CARL K. SIMMONS, Petitioner.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the document submitted by
petitioner Carl K. Simmons, which was filed as a petition for
writ of habeas corpus on July 26, 2021, and the record,
petitioner presents no special reason for this court to invoke
its jurisdiction and has alternative means to seek relief,
including seeking relief in the circuit court and in the
underlying case, as provided by law. See Oili v. Chang, 57 Haw.
411, 412, 557 P.2d 787, 788 (1976). Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for writ of habeas
corpus without payment of the filing fee.
               DATED: Honolulu, Hawai#i, August 3, 2021.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins